DalliNGEr, Judge:
This appeal to reappraisement originally involved the questions of the dutiable values of certain cloth-bound prayer books and certain leather-bound prayer books.
The United States Court of Customs and Patent Appeals in United States v. Malhame & Co., and Malhame & Co. v. United States, 24 C. C. P. A. (Customs) 448, T. D. 48911, affirmed the judgment of the First Division of this court insofar as it related to cloth-bound prayer books and reversed and remanded the case for further proceedings consistent with the views therein expressed insofar as it related to the leather-bound prayer books.
The First Division of this'court, following the receipt of the mandate of the United States Court of Customs and Patent Appeals, issued its judgment on August 25, 1937 (Abstract 36808; also see Abstract 45126), stating:
Now, in conformity with the said mandate of the United States Court of Customs and Patent Appeals, it is hereby,
' Ordered, adjudged, and decbeed that the original judgment of this court in this case, insofar as it relates to the cloth-bound books, shall stand as made; and it is
Fuethee ordered, adjudged, and decreed that the original judgment of this court in this case, insofar as it relates to the leather-bound books, be and the same hereby is vacated and set aside, and the following judgment substituted therefor:
It is ordered, adjudged, and decreed that the decision of the court below, insofar as it relates to the leather-bound books, be and the same is hereby reversed and the case is remanded to said court for the purpose of permitting the parties to introduce evidence to establish the cost of production of such books, if such evidence is available.
The Government filed an appeal from this judgment, which appeal was decided by the United States Court of Customs and Patent Appeals in United States v. Malhame cfc Co., 25 C. C. P. A. (Customs) 423, T. D. 49497, affirming the judgment of the First Division of this court.
Whereupon the First Division of this court issued another judgment on September 2, 1938 stating (Abstract 45126):
It is hereby ordered, adjudged, and decreed that the judgment of this court in this case dated August 25, 1937, shall stand as made.
Therefore, the only question before me is the separate costs of production of the sheets or printed pages and of the leather bindings which together constitute the imported leather-bound prayer books herein.
*726Notwithstanding repeated continuances granted the importer for the purpose of submitting the required evidence, at the final hearing, held in New York on December 17, 1940, before me, counsel for the importer stated in open court that they were unable to obtain any evidence of cost of production. Thereupon counsel for the Government moved to dismiss the appeal as unsupported. The said motion is hereby granted and the appeal, insofar as it relates to leather-bound books, is dismissed. Judgment will be rendered accordingly.